Citation Nr: 0704012	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-44 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1957.  The veteran passed away in December 2003; at 
the time of his death, he was in receipt of VA benefits.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  As noted above, the veteran died in 
December 2003.  Prior to his death, he had been rated as 100 
percent disabled for a psychiatric disorder.  Following his 
death, the appellant submitted a claim for dependency and 
indemnity compensation (DIC) and Chapter 35 (education) 
benefits.  These benefits were subsequently awarded to the 
appellant via an RO rating action of April 2004.  The 
appellant has applied solely for service connection for the 
cause of the veteran's death.  

The record reflects that the Board remanded the claim in 
March 2006 for the purpose of providing notice to the 
appellant.  The claim has since been returned to the Board 
for review.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in December 2003; the Certificate of 
Death listed the causes of the veteran death to be sepsis due 
to or as a consequence of a myocardial infarction.  

3.  At the time of death, the veteran was service-connected 
for paranoid schizophrenia.  He was in receipt of a 100 
percent evaluation for his psychiatric disorder.  He was not 
service-connected for any other diseases, disabilities, or 
disorders.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service, or showing that 
the veteran had a disability that should have been service-
connected, has not been presented.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 5103 
(West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

The record reflects that the appellant was notified of the 
VCAA via a letter from the Appeals Management Center (AMC).  
This letter was issued in May 2006, after the agency of 
original jurisdiction (AOJ) issued the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the appellant being more informed of the VCAA and its 
requirements.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  In each instance, the VA has discussed 
what the appellant needed to present in the form of evidence 
that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express her 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present appeal, the appellant was provided notice in 
accordance with Dingess via the SSOC that issued in October 
2006 by the AMC.  As the appellant was given this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, at 393 (1994).

The veteran left the service of the US Air Force in January 
1957.  Shortly thereafter, the veteran filed for VA 
compensation benefits.  Upon reviewing the evidence, the RO 
granted service connection for severe unclassified-type 
schizophrenic reaction.  A 100 percent disability evaluation 
was assigned.  The effective date of the award was October 
29, 1958.  From that date until the veteran's death in 
December 2003, he remained 100 percent disabled.  

As reported, the veteran lived until 2003.  He died on 
December 31, 2003.  The veteran died at his local hospital.  
Upon his demise, a Certificate of Death was prepared and said 
certificate listed the veteran's immediate cause of death as 
sepsis due to or the consequence of a myocardial infarction.  
The examiner did not suggest or insinuate that the veteran's 
psychiatric disorder caused or resulted in the veteran's 
death.  In fact, besides the sepsis and the myocardial 
infarction, no other illnesses, diseases, or disabilities 
were listed or suggested.  At the time of his death, the 
veteran did not have a claim before the VA requesting service 
connection for any other type of disability, including those 
involving the heart or the lungs.

After the veteran passed away, the appellant (the veteran's 
widow) applied for service connection for the cause of the 
veteran's death.  In explaining her claim, the appellant has 
contended that as a result of the veteran's service-connected 
psychiatric disorder, he was unable to receive treatment for 
other nonservice-connected conditions and disorders.  She 
maintains that abbreviated or lack of treatment led to the 
veteran's demise.  It is worthy to note that the appellant 
has not proffered a doctor's statement that would corroborate 
her assertions.  Moreover, none of the veteran's medical 
records suggest that the veteran's service-connected disorder 
prevented the veteran from being treated for another disorder 
which might have led to his death in December 2003.  The 
Board further notes that since the veteran originally applied 
for benefits in 1957, the veteran, and the appellant, did not 
apply for VA compensation benefits for any type of physical 
disorder, such as a heart disability.  As late as 2000, when 
the veteran had an appeal before the Board on a non-related 
matter, neither the veteran nor his wife insinuated or 
implied that the veteran's psychiatric disorder prevented him 
from receiving treatment for a nonservice-connected disorder.  
They further did not claim that the treatment he was 
receiving for his mental disorder affected a nonservice-
connected disability, and as such, he should be receiving 
additional benefits.  

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
Despite the assertions provided by the appellant, the Board 
notes that none of the medical reports/records hint or 
insinuate that the veteran's death was related to or caused 
by his military service or his service-connected disability.  
Additionally, the appellant has not provided an opinion from 
a VA or private physician insinuating that the veteran's 
death was due to his military service or a service-connected 
disorder.  

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2006).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2006).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2006).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2006).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient did have many physical disorders for which service 
connection had not been established.  These disorders 
included congestive heart failure, diabetes mellitus, and 
coronary artery disease.  The veteran did not receive 
treatment for any of these disabilities while he was in 
service.  Moreover, there is no indication from the veteran's 
service medical records that he was exhibiting symptoms or 
manifestations of the conditions while in service.  The 
veteran's post-service medical records also do not suggest 
that these disorders were caused by or the result of his 
service-connected schizophrenia.  

The veteran's certificate of death does not list any type of 
service-connected condition that the veteran received 
treatment therefor while he was in service as causing, or 
contributing to, the veteran's death in December 2003.  That 
is, that death certificate does not list the paranoid 
schizophrenia as causing, or contributing to, the veteran's 
death.  In support of her appeal, the appellant has written 
that the veteran's death was somehow related to the treatment 
he received for his service-connected disability and that 
said treatment affected the management and care he received 
for the nonservice-connected disorders.  This evidence is 
considered lay evidence, and it is certainly deemed credible.  
38 C.F.R. § 3.159(a)(2) (2006).  She, however, has not shown, 
nor claimed, that she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, her opinion, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, it is insufficient for purposes of 
establishing nexus, or causation.  38 C.F.R. § 3.159(a)(1) 
(2006); also, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

While the record indicates that the veteran was being treated 
for various cardiac ailments along with diabetes mellitus, 
and that these conditions were serious, there is no evidence 
that any of these disabilities were either caused by or the 
result of the veteran's military service or his service-
connected mental disorder.  Thus, despite the appellant's 
contentions, medical evidence showing that the veteran's 
death was caused by or related to his service or to a 
service-connected disability has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service or a service-connected disability 
did not cause or contribute to the veteran's death.  Hence, 
service connection for the cause of the veteran's death is 
denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


